FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                      NOVEMBER 17, 2021
                                                                   STATE OF NORTH DAKOTA


                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                   2021 ND 202

In the Interest of J.M., a child
State of North Dakota,                                Petitioner and Appellee
      v.
J.M., child,                                                     Respondent
      and
R.M., father; S.M., mother,                       Respondents and Appellants



                                   No. 20210268

In the Interest of J.M., a child
State of North Dakota,                                Petitioner and Appellee
      v.
J.M., child,                                                     Respondent
      and
R.M., father; S.M., mother,                       Respondents and Appellants



                                   No. 20210269

In the Interest of J.M., a child
State of North Dakota,                                Petitioner and Appellee
      v.
J.M., child,                                                     Respondent
      and
R.M., father; S.M., mother,                       Respondents and Appellants




                                        1
                                   No. 20210270

In the Interest of J.M., a child
State of North Dakota,                                Petitioner and Appellee
      v.
J.M., child,                                                     Respondent
      and
R.M., father; S.M., mother,                       Respondents and Appellants



                                   No. 20210271

In the Interest of J.M., a child
State of North Dakota,                                Petitioner and Appellee
      v.
J.M., child,                                                     Respondent
      and
R.M., father; S.M., mother,                       Respondents and Appellants



                                   No. 20210272

Appeal from the Juvenile Court of Dickey County, Southeast Judicial District,
the Honorable Daniel D. Narum, Judge.

AFFIRMED.

Per Curiam.

Kimberly J. Radermacher, State’s Attorney, Edgeley, ND, for petitioner,
respondent, and appellee.

Justin M. Balzer (appeared), Bismarck, ND, for respondent and appellant
R.M., father.




                                        2
Mary E. Depuydt, Wishek, ND, for respondent and appellant S.M., mother.




                                    3
                             Interest of J.M.
                          Nos. 20210268-20210272

Per Curiam.

[¶1] R.M., father, and S.M, mother, appeal from a juvenile court order
terminating their parental rights to their five minor children, all of whom have
the initials J.M. R.M. and S.M. both argue the district court erred when it
found they subjected the children to aggravated circumstances and that
deprivation of the children is likely to continue. S.M. argues the findings
specific to her conduct alone are not adequate to show aggravated
circumstances.

[¶2] The record establishes the juvenile court’s findings are supported by
clear and convincing evidence and are not clearly erroneous. See In re A.L.E.,
2018 ND 257, ¶ 4, 920 N.W.2d 461 (the elements required for termination of
parental rights must be established by clear and convincing evidence; we apply
the clearly erroneous standard of review to the juvenile court’s findings).
Based on our review of the record, we conclude the court did not abuse its
discretion when it terminated R.M. and S.M.’s parental rights. See In re B.H.,
2018 ND 178, ¶ 4, 915 N.W.2d 668 (when the petitioner has met its burden, the
court has discretion in determining whether termination of parental rights
would promote the child’s welfare).

[¶3] We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       4